     Case 2:21-cv-00780-CBM-AS Document 12 Filed 04/28/21 Page 1 of 3 Page ID #:34




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7    Attorneys for Plaintiff
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
                                              ) Case No. 2:21-cv-00780-CBM-AS
11   TERRY FABRICANT and ABANTE )
     ROOTER AND PLUMBING, INC.,               )
12
     individually and on behalf of all others )
13   similarly situated,                      )
14                                            )
     Plaintiffs,                              )
15                                            )
16          vs.                               )
                                              )
17
     GSC LIMITED d/b/a GREYSTONE )
18   CAPITAL 1, and DOES 1 through 10, )
19   inclusive, and each of them,             )
                                              )
20   Defendant
21
22      NOTICE OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE
23
           Now come the Plaintiffs, Terry Fabricant and Abante Rooter and Plumbing,
24
25   by and through their attorneys, and respectfully requests this Honorable Court enter

26   an order dismissing this action without prejudice as to both Plaintiffs’ individual
27
28



                                    NOTICE OF DISMISSAL
                                             -1-
     Case 2:21-cv-00780-CBM-AS Document 12 Filed 04/28/21 Page 2 of 3 Page ID #:35




 1   claims and the putative class members’ claims, pursuant to Fed. R. Civ. P.
 2   41(a)(1)(A)(i). The Defendant has not yet filed an answer.
 3
 4
     Dated: April 28, 2021
 5
 6                                                            Respectfully submitted,
 7
 8                                    THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 9
10
                                                            By: /s/ Todd M. Friedman
11                                                           TODD M. FRIEDMAN, ESQ.
12
                                                            ATTORNEY FOR PLAINTIFFS

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                  NOTICE OF DISMISSAL
                                            -2-
     Case 2:21-cv-00780-CBM-AS Document 12 Filed 04/28/21 Page 3 of 3 Page ID #:36




 1                                 PROOF OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3
     employed in the County of Los Angeles, State of California, and not a party to the
 4
 5   above-entitled cause. On April 26, 2021, I served a true copy of the NOTICE OF
 6
     VOLUNTARILY DISMISSAL WITHOUT PREJUDICE on all counsel of record
 7
 8   via the ECF Filing System:
 9
     Executed on April 28, 2021, at Woodland Hills, CA
10
           [X ] I hereby certify that I am a member of the Bar of the United States
11
12   District Court, Central District of California.
13
           [] I hereby certify that I am employed in the office of a member of the Bar
14
15   of this Court at whose direction the service was made.
16
           [x] I hereby certify under the penalty of perjury that the foregoing is true
17
18   and correct.

19
20       By:        /s/ Todd M. Friedman
                    TODD M. FRIEDMAN, ESQ.
21
                    ATTORNEY FOR PLAINTIFFS
22
23
24
25
26
27
28



                                    NOTICE OF DISMISSAL
                                              -3-
